Opinion issued July 21, 2015




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00191-CV
                           ———————————
                          YIGAL BOSCH, Appellant
                                        V.
                     FROST NATIONAL BANK, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-63337


                         MEMORANDUM OPINION

      This is the second appeal arising from a dispute between Frost Bank and

Yigal Bosch regarding several defaulted business loans. We dismissed Bosch’s

first appeal because there was no final judgment in the case at that time. Bosch v.

Frost Nat’l Bank, No. 01-13-00190-CV, 2013 WL 1932138 (Tex. App.—Houston
[1st Dist.] May 9, 2013, no pet.) (mem. op.). The trial court has since issued a final

judgment against Bosch. In nine issues, Bosch contends that he is entitled to a new

trial. We affirm in part and reverse in part.

                                     Background

      Bosch, along with five entities he owned or controlled, borrowed money

from Frost but later defaulted. Frost foreclosed on the loans. Bosch and the entities

brought this lawsuit asserting misconduct by Frost related to its marketing

practices and loan servicing.

      Four of the entities filed for bankruptcy in the Southern District of Texas.

Frost removed this lawsuit to federal bankruptcy court. That court remanded some

of Bosch’s individual claims against Frost back to the state court while the entities’

claims against Frost remained in federal court. The bankruptcy closed shortly

thereafter.

      Bosch then filed his fourth amended petition, which (1) dropped the entities

as plaintiffs, (2) alleged that the entities had assigned their claims to him, and

(3) asserted the assigned claims in addition to his claims for personal damages.

Frost moved to strike the allegedly assigned claims, and the trial court granted

Frost’s motion. Frost subsequently filed a counterclaim seeking a deficiency

judgment against Bosch. It also sought summary judgment on all of Bosch’s

claims. Bosch filed a motion to dismiss Frost’s counterclaim, contending that the


                                           2
debt was discharged through bankruptcy. The trial court granted Frost’s summary-

judgment motion and denied Bosch’s motion to dismiss Frost’s counterclaim.

      Bosch requested a jury trial. The trial court denied this request, and Frost

tried its counterclaim to the bench. The trial court awarded Frost a deficiency

judgment, plus interest and attorney’s fees. Bosch timely appealed.

                     Standing to Assert the Entities’ Claims

      In his first issue, Bosch contends that he has standing to assert the entities’

claims because the entities assigned them to him. Frost’s motion to strike, which

the trial court granted, challenged Bosch’s standing on two grounds: (1) the

bankruptcy court’s remand order deprived Bosch of standing and (2) Bosch was

engaged in the unlicensed practice of law. Bosch contends that the trial court erred

by granting Frost’s motion.

A.    Construing the motion as plea to the jurisdiction

      Frost titled its motion as a “motion to strike.” “We look to the substance of a

plea for relief to determine the nature of the pleading, not merely at the form of

title given to it.” State Bar of Tex. v. Heard, 603 S.W.2d 829, 833 (Tex. 1980); see

TEX. R. CIV. P. 71. The motion challenges Bosch’s standing. Standing is a

component of subject-matter jurisdiction and is a constitutional prerequisite to

maintaining a lawsuit. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440,

443–45 (Tex. 1993). Subject-matter jurisdiction may be challenged by a plea to the


                                         3
jurisdiction in a motion to dismiss. See FKM P’ship, Ltd. v. Bd. of Regents of Univ.

of Hous. Sys., 255 S.W.3d 619, 628 (Tex. 2008); Brown v. Todd, 53 S.W.3d 297,

300 n.1, 305 n.3 (Tex. 2001); Lacy v. Bassett, 132 S.W.3d 119, 122 (Tex. App.—

Houston [14th Dist.] 2004, no pet.). Accordingly, we construe Frost’s motion as a

plea to the jurisdiction.

B.    Standard of review

      Frost’s motion asserted that Bosch has no standing to bring the entities’

claims. Standing “focuses on the question of who may bring an action.” Patterson

v. Planned Parenthood, 971 S.W.2d 439, 442 (Tex. 1998). “Courts lack subject-

matter jurisdiction to adjudicate disputes initiated by parties lacking standing.”

Vernco Constr., Inc. v. Nelson, 460 S.W.3d 145, 149 (Tex. 2015). Whether a court

has subject-matter jurisdiction is a question of law that we review de novo. Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); State

Dep’t of Highways & Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002);

Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998).

      A plea to the jurisdiction challenges the trial court’s subject-matter

jurisdiction. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000);

Pineda v. City of Houston, 175 S.W.3d 276, 279 (Tex. App.—Houston [1st Dist.]

2004, no pet.). “[A] court deciding a plea to the jurisdiction is not required to look

solely to the pleadings but may consider evidence and must do so when necessary


                                          4
to resolve the jurisdictional issues raised.” Blue, 34 S.W.3d at 555. “The plaintiff

has the burden to plead facts affirmatively showing the trial court has jurisdiction.”

City of Houston v. Northwood Mun. Util. Dist. No. 1, 73 S.W.3d 304, 308 (Tex.

App.—Houston [1st Dist.] 2001, pet. denied) (citing Tex. Ass’n of Bus., 852
S.W.2d at 446). Once the plaintiff meets this burden, the movant has “the burden

to assert that the trial court lacks subject matter jurisdiction and must support that

contention with evidence.” Santi v. Univ. of Tex. Health Sci. Ctr. at Hous., 312
S.W.3d 800, 804 (Tex. App.—Houston [1st Dist.] 2009, no pet.). “If it does so, the

plaintiff must raise a material fact issue regarding jurisdiction to survive the plea to

the jurisdiction.” Id. “We indulge every reasonable inference and resolve any

doubts in the nonmovant’s favor.” Miranda, 133 S.W.3d at 228.

C.    Assignment of the entities’ claims

      This lawsuit was originally filed by Bosch and five entities controlled or

owned by Bosch. Four of the entities were in bankruptcy; Frost removed this case

to federal bankruptcy court. That court remanded some claims between Bosch and

Frost to state court. However, it concluded that “the majority of the claims are

owned by various entities that are bankruptcy debtors. As such those claims may

not be asserted by Mr. Bosch but may be asserted by the various bankruptcy

estates.” The bankruptcy has now closed but the entities are no longer parties to




                                           5
this lawsuit. Frost contended that the bankruptcy court’s remand order precludes

Bosch from bringing the claims. We disagree.

      The remand order does not control this case because the bankruptcy closed

before Frost filed its motion. When the bankruptcy closes, the bankruptcy court

loses its “related to” jurisdiction. Graber v. Fuqua, 279 S.W.3d 608, 628 (Tex.

2009).

      Moreover, Bosch contends that the entities validly assigned their claims to

him after the remand order, which was dated February 3, 2011, issued. He

produced evidence that three bankrupt entities assigned their claims to a fourth,

2646 South Loop West Limited Partnership (“2464”). He also adduced evidence

that 2464 subsequently transferred all of its “equity and debts, shares, agreements,

assignments, amendments, obligations, claims, litigations, promises . . . to Yigal

Bosch” on July 29, 2011—the same day the bankruptcy closed.

      Frost contends that 2464 did not have the authority to assign the entities’

claims due to the bankruptcy reorganization plan for 2464. The plan states:

      All causes of action held by the 2464 Bankruptcy Estate shall be
      retained for prosecution by either the Debtor or the trustee. These
      claims include all claims . . . on any theory of recovery against Frost
      Bank, including lender liability, breach of contract, violation of the
      DTPA, and/or any other legal grounds. . . .”

      The plan does not expressly limit the assignability of the entities’ claims.

Instead, it allows 2464 to handle the claims as it will. Thus, we reject Frost’s


                                         6
contention that the reorganization plan bars 2464’s assignment of its claims to

Bosch.

         Frost further contends that, by bringing the entities’ claims, Bosch has

engaged in the unauthorized practice of law. We disagree. Bosch has not claimed

to be acting as the entities’ attorney; rather he is bringing claims that have been

personally assigned to him. It is well-settled that the assignee steps into the shoes

of the assignor and may assert the same rights as the assignor. Gulf Ins. Co. v.

Burns Motors, Inc., 22 S.W.3d 417, 420 (Tex. 2000). Accordingly, Bosch has not

engaged in the unauthorized practice of law because he is not attempting to

represent the entities; he is representing himself pro se.

         Construing Bosch’s pleadings liberally and indulging every reasonable

inference in Bosch’s favor, we conclude that Bosch has pleaded facts affirmatively

demonstrating jurisdiction and has responded to Frost’s motion to dismiss with

sufficient evidence to raise a fact issue regarding jurisdiction. See Miranda, 133
S.W.3d at 226–28; Santi, 312 S.W.3d at 804. Accordingly, we sustain Bosch’s first

issue.

                         No-Evidence Summary Judgment

         In his second issue, Bosch challenges the trial court’s no-evidence summary

judgment on the claims originally belonging to him.




                                           7
A.    Standard of review

      We review a summary judgment de novo. Merriman v. XTO Energy, Inc.,

407 S.W.3d 244, 248 (Tex. 2013). If a trial court grants summary judgment

without specifying the grounds for doing so, as is the case here, we must uphold

the trial court’s judgment if any ground relied on by the movant is meritorious.

Parker v. Valerus Compression Servs., LP, 365 S.W.3d 61, 65 (Tex. App.—

Houston [1st Dist.] 2011, pet. denied).

      In reviewing a no-evidence summary judgment, we determine whether the

non-movant produced more than a scintilla of probative evidence to raise a genuine

issue of material fact for each challenged element. Smith v. O’Donnell, 288 S.W.3d
417, 424 (Tex. 2009). More than a scintilla of evidence exists if the evidence

offered “rises to a level that would enable reasonable and fair-minded people to

differ in their conclusions.” King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751

(Tex. 2003), cert. denied, 541 U.S. 1030, 124 S. Ct. 2097 (2004). “We review the

evidence presented by the motion and response in the light most favorable to the

party against whom the summary judgment was rendered, crediting evidence

favorable to that party if reasonable jurors could, and disregarding contrary

evidence unless reasonable jurors could not.” Mack Trucks, Inc. v. Tamez, 206
S.W.3d 572, 582 (Tex. 2006).




                                          8
B.     Objections to Bosch’s summary-judgment evidence

       Before we can evaluate Bosch’s summary-judgment evidence, we must

address Frost’s contention that Bosch’s evidence is inadmissible. In response to

Frost’s no-evidence summary-judgment motion, Bosch submitted an affidavit and

numerous exhibits. Frost objected to several statements in the affidavit. It also

objected to the exhibits as inadmissible hearsay and unauthenticated documents.

       Although Frost raised its objections before the trial court, it never obtained a

ruling. A trial court granting summary judgment without expressly ruling on

objections to summary-judgment evidence does not impliedly sustain the

objections. Delfino v. Perry Homes, 223 S.W.3d 32, 35 (Tex. App.—Houston [1st

Dist.] 2006, no pet.). Frost failed to re-urge the matter to obtain a proper ruling or

refusal to rule.

       We must determine if this failure to obtain a ruling waived the objections.

Objections to summary-judgment evidence may be either to the form or to the

substance of the evidence. Objections to the substance challenge the competency

of the evidence and may be asserted for the first time on appeal. Objections to the

form challenge the admissibility of the evidence and must be preserved. Mathis v.

Bocell, 982 S.W.2d 52, 60 (Tex. App.—Houston [1st Dist.] 1998, no pet.). Thus,

by failing to obtain a ruling or a refusal to rule, Frost has waived all objections to

the form, but not objections to the substance, of the affidavits and exhibits. See


                                           9
Seaprints, Inc. v. Cadleway Props., Inc., 446 S.W.3d 434, 441 (Tex. App.—

Houston [1st Dist.] 2014, no pet.).

      Bosch’s first exhibit, which is his own affidavit, begins by affirming “all the

summary judgment exhibits attached to this response and the facts mentioned in

the Response to Frost’s Motion for Summary Judgment are true and correct to the

best of [Bosch’s] knowledge.” Frost objects that this statement is not based on

Bosch’s personal knowledge, but merely the best of his knowledge. A lack-of-

personal-knowledge objection is an objection to the form and must be preserved.

Rizkallah v. Conner, 952 S.W.2d 580, 585 (Tex. App.—Houston [1st Dist.] 1997,

no writ). By failing to obtain a ruling, Frost has waived this objection. See

Seaprints, 446 S.W.3d at 441.

      Frost further objects to Bosch’s affidavit because it asks the court to

consider Bosch’s response as summary-judgment evidence. This is an unwaiveable

objection to the substance because statements of fact in a summary-judgment

motion or response, even if sworn, are not competent summary-judgment evidence.

See Laidlaw Waste Sys. (Dall.), Inc. v. City of Wilmer, 904 S.W.2d 656, 660–61

(Tex. 1995); Rizkallah, 952 S.W.2d at 585. Thus we will not consider Bosch’s

response as summary-judgment evidence.

      Frost also contends that the affidavit’s statement “Frost committed

conversion” is impermissibly conclusory. An objection that an affidavit’s


                                         10
statement is impermissibly conclusory is an objection to the substance and cannot

be waived. Green v. Indus. Specialty Contractors, Inc., 1 S.W.3d 126, 130 (Tex.

App.—Houston [1st Dist.] 1999, no pet.); Rizkallah, 952 S.W.2d at 587. A

statement in an affidavit should not be considered if it offers a conclusion without

any explanation or underlying facts. Green, 1 S.W.3d at 130. Bosch provided no

explanation or underlying factual basis for this conclusion. Thus we agree that the

statement is conclusory and will not consider it in our evaluation of the summary-

judgment evidence.

      Frost further contends that the remainder of Bosch’s evidence consists of

inadmissible hearsay and unauthenticated documents. Such evidentiary objections

are objections to the form and are waived if not preserved. Id.; Vice v. Kasprzak,

318 S.W.3d 1, 11 (Tex. App.—Houston [1st Dist.] 2009, pet. denied). Thus, Frost

waived such evidentiary objections on appeal. See Seaprints, 446 S.W.3d at 441.

C.    Bosch’s summary-judgment evidence

      We examine Bosch’s no-evidence summary-judgment evidence, subject to

the exclusions noted above, for each cause of action challenged by Frost.

      1.    Breach of contract

      Frost’s summary-judgment motion challenged the following elements of

Bosch’s breach-of-contract claim: (1) existence of a contract, (2) performance,

(3) breach, and (4) damages. In response, Bosch directs us to several promissory


                                        11
notes, loan contracts, and line-of-credit term sheets. Setting aside the existence of a

contract with Frost, Bosch fails to identify any evidence supporting the other three

challenged elements.

      2.     Deceptive trade practices

      Frost’s summary-judgment motion asserted that there is no evidence of an

unconscionable action, which is a requirement of Bosch’s DTPA claim. TEX. BUS.

& COM. CODE ANN. § 17.50(3) (West 2011). Frost challenges the following

elements of an unconscionable action: (1) an action taken to Bosch’s detriment

(2) taking advantage of Bosch’s lack of knowledge, ability, skill, or capacity

(3) with a glaringly noticeable, flagrant, complete, and unmitigated unfairness. See

id. § 17.45(5) (West 2011); Chastain v. Koonce, 700 S.W.2d 579, 584 (Tex. 1985)

(defining grossly unfair degree).

      In support of his claim, Bosch points to numerous generalized marketing

statements by Frost, such as: “Frost Bank goes above and beyond in reaching out

to customers and responding to their needs”; “It’s about genuine one-on-one

relationships”; and “We’ll . . . work with you to customize a strategy that fits your

life.” He also points to several promotional letters from Frost that use marketing

terminology like “valued customer” and, in one instance, offer Bosch a free

subscription to Texas Monthly. But Bosch does not identify any evidence that Frost

took advantage of any lack of knowledge, ability, skill, or capacity or that its


                                          12
actions resulted in a glaringly noticeable, flagrant, complete, and unmitigated

unfairness. See generally Chastain, 700 S.W.2d at 583–84 (although plaintiff does

not need to prove scienter, he must show that defendant objectively took advantage

of plaintiff to grossly unfair degree).

      3.     Fraud

      Frost’s summary-judgment motion asserts that there is no evidence of any

representation by Frost to Bosch that was (1) actually false, (2) made either with

actual knowledge that it was false or recklessly as a positive assertion without

knowledge of its truth, (3) intended to be acted upon, and (4) the proximate cause

of Bosch’s alleged damages.

      Bosch identifies several statements made by Frost to Bosch concerning

various accounts and loans that he believes are fraudulent. But Bosch adduces no

evidence that the statements were false or that Frost knowingly or recklessly made

any false representations.

      4.     Duty of good faith or fiduciary duty

      Frost asserts that there is no evidence that it (1) owes Bosch a duty of good

faith or a fiduciary duty or (2) breached either duty. Bosch claims that Frost owed

him a fiduciary duty stemming from a special relationship between them. While an

implied covenant of good faith and fair dealing does not arise from every contract,

courts “have recognized that a duty of good faith and fair dealing may arise as a


                                          13
result of a special relationship between the parties governed or created by a

contract.” Arnold v. Nat’l Cnty. Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex.

1987), modified, Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826 (Tex. 1990).

In addition to a duty of good faith, Texas courts may also recognize a fiduciary

duty in “certain formal relationships, such as an attorney-client or trustee

relationship.” Meyer v. Cathey, 167 S.W.3d 327, 330–31 (Tex. 2005) (internal

citations omitted). “We also recognize an informal fiduciary duty that arises from

‘a moral, social, domestic or purely personal relationship of trust and confidence.’”

Id. (quoting Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276,

287 (Tex. 1998)). In a business transaction, “the special relationship of trust and

confidence must exist prior to, and apart from, the agreement made the basis of the

suit.” Associated Indem. Corp., 964 S.W.2d at 288.

      Bosch directs us to a business letter he wrote to a Frost official regarding

loan repayment and concludes: “Frost could have prevented [Bosch’s] losses and

damages with a meeting and planning with Bosch.” But he fails to produce any

contract that expressly creates either a fiduciary duty or a duty of good faith.

Bosch’s summary-judgment evidence fails to demonstrate anything more than a

bank–customer or lender–borrower relationship between Frost and Bosch. These

relationships do not normally give rise to a formal fiduciary duty or a duty of good

faith. Farah v. Mafrige & Kormanik, P.C., 927 S.W.2d 663, 675 (Tex. App.—


                                         14
Houston [1st Dist.] 1996, no writ). Finally, Bosch’s summary-judgment evidence

cannot support an informal fiduciary duty because there is no evidence of a special

relationship of trust and confidence prior to and apart from the business

transactions underlying this dispute. See Associated Indem. Corp., 964 S.W.2d at

288; Thigpen v. Locke, 363 S.W.2d 247, 253 (Tex. 1962). Therefore, Bosch fails to

adduce evidence of a duty of good faith or a fiduciary duty.

      5.    Usury

      Frost challenges only one element of Bosch’s usury claim: charging a higher

interest rate than allowed by law. In his response to the summary-judgment

motion, Bosch relied on only one piece of evidence: a single typewritten page of

unknown provenance with an almost verbatim recitation of Bosch’s usury

allegations in his fourth amended pleadings. “Pleadings simply outline the issues;

they are not evidence, even for summary judgment purposes.” Hidalgo v. Sur. Sav.

& Loan Ass’n, 462 S.W.2d 540, 543 (Tex. 1971). In his brief, Bosch also directs us

to the court’s final judgment—which it issued almost a year after granting

summary judgment—and a page of a promissory note from 2464 to Frost for

$1,900,000 with “the highest [interest] rate established by law.” The note is not

usurious on its face, and Bosch does not explain why it reflects a usurious rate.

Therefore, Bosch adduced no summary-judgment evidence of usury.




                                         15
         We conclude that the trial court properly granted summary judgment on all

causes of action asserted by Bosch. Accordingly, we overrule Bosch’s second

issue.

                                Denial of Jury Request

         In his third issue, Bosch asserts that the trial court erred by denying his

request for a jury trial.

A.       Standard of review

         We review the denial of a jury-trial request for abuse of discretion.

Mercedes-Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 666 (Tex. 1996). The trial

court abuses its discretion when its “decision is arbitrary, unreasonable, and

without reference to guiding principles.” Id.

B.       Bosch’s jury request

         In Texas, civil lawsuits are tried without a jury unless a party requests a jury

trial. TEX. R. CIV. P. 216. To successfully request a jury, a litigant must submit a

written request for a jury and pay a jury fee within a reasonable time, but not less

than thirty days, before trial. Id.

         If either the request or the fee is untimely, the trial court has discretion to

deny the request. Id.; Huddle v. Huddle, 696 S.W.2d 895, 895 (Tex. 1985); Monroe

v. Alts. in Motion, 234 S.W.3d 56, 69 (Tex. App.—Houston [1st Dist.] 2007, no

pet.). The denial of an untimely jury request is not reversible error unless the


                                            16
movant affirmatively shows that the trial court could have granted the request

without (1) interference with the orderly handling of the court’s docket, (2) delay

of trial, or (3) injury to the opposite party. Gen. Motors Corp. v. Gayle, 951
S.W.2d 469, 476 (Tex. 1997); Dawson v. Jarvis, 627 S.W.2d 444, 446–47 (Tex.

App.—Houston [1st Dist.] 1981, writ ref’d n.r.e.).

      Bosch asserts that he did not waive his right to a jury trial in any contract

with Frost. This case went to trial on December 4, 2013. Bosch did not pay the jury

fee until November 14, 2013. Thus, assuming without deciding that Bosch did not

contractually waive his jury-trial right, his jury fee was nevertheless untimely.

Bosch presents no evidence to show that a belated grant of his jury-trial request

would not have interfered with the court’s docket, caused delay of trial, or

prejudiced Frost. Because Bosch fails to meet this burden, we conclude that the

trial court did not abuse its discretion.

      We overrule Bosch’s third issue.

                         Discharge of Indebtedness to Frost

      In his fourth and fifth issues, Bosch asserts that the trial court erred by

denying his motion to dismiss Frost’s counterclaim. Bosch asserts that the

bankruptcy court had exclusive jurisdiction over all matters arising from his

bankruptcy, his debt to Frost was discharged in bankruptcy, and Frost was

judicially estopped from presenting the claim.


                                            17
      We begin by addressing Bosch’s challenge to subject-matter jurisdiction. If

the trial court did not have jurisdiction, neither do we. Unifund CCR Partners v.

Villa, 299 S.W.3d 92, 95 (Tex. 2009). Whether a trial court had subject-matter

jurisdiction is a question of law reviewed de novo. Miranda, 133 S.W.3d at 226.

      The trial court had jurisdiction. Frost’s counterclaim was not filed until after

the bankruptcy reorganization plan had been confirmed. When the reorganization

plan is confirmed “the debtor’s estate, and thus bankruptcy jurisdiction, ceases to

exist, other than for matters pertaining to the implementation or execution of the

plan.” In re Craig’s Stores of Tex., Inc., 266 F.3d 388, 390 (5th Cir. 2001); accord

Grace Interest, LLC v. Wallis State Bank, 431 S.W.3d 110, 121 (Tex. App.—

Houston [14th Dist.] 2013, pet. denied). Thus the mere historical fact of Bosch’s

bankruptcy did not preclude the trial court from exercising jurisdiction over a

counterclaim asserted against him by Frost.

      Turning to discharge and estoppel, Bosch has waived these issues. Discharge

of indebtedness in bankruptcy and judicial estoppel are both affirmative defenses,

and Bosch was required to plead and to prove each affirmative defense. See Woods

v. William M. Mercer, Inc., 769 S.W.2d 515, 517 (Tex. 1988). Bosch did not plead

any affirmative defenses, and thus waived these issues. TEX. R. CIV. P. 94.

      We overrule Bosch’s fourth and fifth issues.




                                         18
                  Objection to the Business-Records Affidavit

      In his sixth issue, Bosch contends that the trial court should have sustained

his pre-trial and trial objections to Frost’s business-records affidavit. To preserve

the issue for review, Bosch must show that he timely objected and received a

ruling or refusal to rule from the trial court. TEX. R. APP. P. 33.1 Bosch concedes

that he did not obtain a ruling on his pre-trial objection on the issue. At trial, he

objected under Rule 403 to one of the business records, but never objected to the

business-records affidavit. Accordingly, he has failed to preserve the issue.

      We overrule Bosch’s sixth issue.

                            Award of Attorney’s Fees

      In his seventh issue, Bosch contends that the trial court erred by awarding

Frost attorney’s fees. Bosch offers numerous reasons why the award was in error.

      Bosch asserts that the trial court should not have admitted into evidence

Frost’s attorneys’ time records, which were redacted for confidentiality purposes.

Bosch objected but obtained neither a ruling nor a refusal to rule on his objection,

and thus he failed to preserve that complaint for appeal. TEX. R. APP. P. 33.1.

      In addition, Bosch asserts that there are four “errors” from the testimony of

Frost’s lawyer. He quotes a series of record excerpts, many of which support or are

irrelevant to the fee award. He provides almost no argument and does not cite or

discuss any legal authority. He does not articulate any legal basis for an appellate


                                         19
challenge to the award of attorney’s fees. Therefore, we conclude that he waived

the issue on appeal. TEX. R. APP. P. 38.1(i); Jordan v. Landry’s Seafood Rest., Inc.,

89 S.W.3d 737, 744 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).

      We overrule Bosch’s seventh issue.

                           Award of Usurious Interest

      In his eighth issue, Bosch contends that the trial court awarded “usurious

interest” on a note that he personally guaranteed.

      The trial court awarded $244,988.36 in unpaid accrued interest, which is the

amount reflected in bank records admitted at trial and the testimony of a Frost

executive. He contends that Frost sought only $227,069.46. According to trial

evidence, the difference between the two figures reflects the proceeds from an

insurance claim on the collateral securing the loan.1 Bosch contends that both

amounts are usurious, but does not explain why. He does not attempt to calculate

the correct amount or identify an error in the trial court’s calculation. He does not

specify what the proper interest rate should be. The record does not contain the

financial documents necessary to calculate the unpaid and accrued interest.

Because he cites no legal authority or record evidence in support of his argument,

Bosch waived the claimed error. TEX. R. APP. P. 38.1(i).

      We overrule Bosch’s eighth issue.

1
      The judgment credited Bosch for the amount of the claim. Including this credit,
      the actual amount awarded as interest was $226,786.60.
                                          20
                                Bosch’s Day in Court

      In his ninth issue, Bosch asserts numerous reasons why he was “den[ied] his

day in court.” Bosch largely re-urges issues raised elsewhere in his brief and

addressed elsewhere in this opinion. In addition, Bosch provides little more than a

bare recitation of record excerpts. He provides almost no argument and does not

cite or discuss any legal authority. Therefore he has waived any other points of

error contained in this section of the brief. TEX. R. APP. P. 38.1(i).

      We overrule Bosch’s ninth issue.

                                      Conclusion

      We reverse the trial court’s order striking the entities’ claims from the

petition and remand to the trial court for further proceedings on those claims. In all

other aspects, we affirm the judgment of the trial court.




                                                Harvey Brown
                                                Justice

Panel consists of Justices Massengale, Brown, and Huddle.




                                           21